                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

ROBERT ARMS,                                    )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )          No. 3:19-CV-374-TAV-HBG
                                                )
MONSANTO COMPANY,                               )
                                                )
               Defendant.                       )

                                           ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Response to the Order to Show Cause [Doc. 10], filed by

Attorneys Harrison Biggs, Jennifer Moore, and Raymond Silverman. By way of background, on

November 25, 2019, the undersigned entered an Order to Show Cause, directing the above

attorneys to show cause as to why they did not respond to the Notices of Deficiency (“Notices”)

[Doc. 2-4], which were filed on September 25, 2019. The Notices advised the attorneys that they

were not admitted to practice before this Court and instructed them to file a motion for pro hac

vice within fifteen (15) days.

       The instant Response states that the case is related to the MDL action pending in the

Northern District of California, In re Roundup Products Liability Litigation, MDL 2741. The

Response states that the attorneys mistakenly believed that this case was already included on a

conditional transfer order. Attorneys Jennifer Moore and Raymond Silverman have now filed

Motions to Appear Pro Hac Vice [Doc. 11 and Doc. 12].

       Accordingly, the Order to Show Cause is hereby DISCHARGED. Further, the Court finds

the Motions to Appear Pro Hac Vice [Docs. 11, 12] well taken, and they are GRANTED.

Attorneys Jennifer Moore and Raymond Silverman SHALL register as E-Filers at the following
address: www.pacer.uscourts.gov. The Court notes that Attorney Harrison Biggs has not filed a

motion to appear pro hac vice. If this case has not been transferred by January 17, 2020, Attorney

Biggs SHALL file a motion to appear pro hac vice or he will be removed as counsel of record.

       IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




                                                2
